Citation Nr: 1433030	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  05-36 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an August 18, 1987 rating decision denying an increased evaluation for service-connected resection of the small intestine.

2.  Entitlement to an effective date prior to January 27, 2004 for the grant of service connection and a 100 percent disability rating for Crohn's disease/inflammatory bowel disease status post proctocolectomy with ileostomy.

3.  Entitlement to an effective date prior to January 27, 2004 for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Regional Office (RO) in Winston-Salem, North Carolina and a June 2008 rating decision by the RO in New York, New York.  The RO in New York, New York now has jurisdiction over the claims.

In June 2004, the RO granted service connection for Crohn's disease/inflammatory bowel disease status post proctocolectomy with ileostomy and entitlement to a TDIU, both effective from January 27, 2004.  In June 2008, the RO declined to find CUE in an August 1987 denial of increased evaluation for service-connected resection of the small intestine.

In July 2009,  the Board remanded the claim for the RO to provide a statement of the case (SOC) on the issue of CUE and for reevaluation of the other inextricably intertwined claims in light of any additional findings.  A SOC was prepared in January 2010. The Board finds that the remand directives were completed and a new remand is not necessary to comply with the holding in Stegall v. West, 11 Vet. App. 268 (1998).

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision.



FINDINGS OF FACT

1.  In a January 1968 rating decision, the RO granted service connection for shrapnel wounds of the abdomen and resection of small intestine effective from October 1, 1967. 

2.  The Veteran filed an original claim for service connection for ulcerative colitis, claimed as Crohn's disease, in April 1981; the claim was denied in a June 1981 rating decision; the Veteran did not appeal the decision and it became final.

3.  On July 23, 1986, the Veteran filed a claim for increase for his service-connected intestinal injury with resection of the small intestine following a June 4, 1986, total proctocolectomy found to be due to ulcerative colitis.

4.  In an August 18, 1987, rating decision, the RO denied entitlement to an increased rating; at that time, service connection was not in effect for ulcerative colitis which was determined to be the reason a proctocolectomy was necessary.

5.  The Veteran filed a notice of disagreement in December 1987; an SOC was provided in January 1988; the Veteran did not perfect an appeal to the Board, and the August 1987 decision became final.

6.  In August 1990, the Veteran filed another claim for an increased rating and indicated he was unable to work due to his disabilities, to include Crohn's disease; the RO denied an increased rating in November 1990 but did not address the Veteran's informal TDIU claim.

7.  The Veteran's claim for TDIU has been pending since August 1990; in June 2004, the RO granted a TDIU following another claim for a TDIU made in a statement received January 27, 2004.

8.  Prior to January 27, 2004, the Veteran's combined schedular rating was 60 percent, and therefore the schedular requirements for entitlement to a TDIU were not met at that time.
9.  A claim to reopen and seek service connection for Crohn's disease was received on January 27, 2004; in a June 2004 rating decision, the RO granted service connection for Crohn's disease as related to in-service injuries and assigned an effective date of January 27, 2004.

10.  Evidence received prior to the January 27, 2004, claim did not demonstrate a connection between Crohn's disease and service.

11.  Following the grant of service connection, in October 2007, the RO determined that the proctocolectomy was related to Crohn's disease which had been found related to his service-connected abdominal injury with resection of the small intestine; based on this, the RO assigned a single 100 percent disability rating in recognition of that procedure and the resection of the small intestine, effective January 27, 2004.

12.  In a November 2007 Form 9, the Veteran's representative argued that the 100 percent rating should have been granted in 1986 and that the August 1987 decision to deny an increased rating for resection of the small intestine was clearly and unmistakably erroneous.

13.  The August 1987 decision was based on the facts at the time which indicated the proctocolectomy was related to non-service connected ulcerative colitis and not to the Veteran's service connected disabilities; therefore, the August 1987 decision was not clearly and unmistakably erroneous. 


CONCLUSIONS OF LAW

1.  The August 1987 rating decision denying an increased evaluation for service-connected resection of the small intestine does not contain CUE.  38 C.F.R. § 3.105(a) (2013).

2.  The criteria for an effective date prior to January 27, 2004, for the grant of service connection and a 100 percent disability rating for Crohn's disease/inflammatory bowel disease status post proctocolectomy with ileostomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West. 2002); 38 C.F.R. § 3.400 (2013).

3.  The criteria for an effective date prior to January 27, 2004, for the grant of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's assertion that he is entitled to an earlier effective date, the United States Court of Appeals for the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream issues, such as the effective date, is not required. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Additionally, the RO advised the Veteran of the rules for CUE under 38 C.F.R. § 3.105 in a January 2010 statement of the case. The claim was readjudicated in a March 2014 supplemental statement of the case, thereby curing any timing defect for the notice.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran shall not be prejudiced by a decision on the claims at this time.

II. Factual Background

In a January 1968 rating decision, the RO granted service connection for shrapnel wounds of the abdomen and resection of small intestine effective from October 1, 1967.  An evaluation of 20 percent was assigned pursuant to Diagnostic Code (DC) 7328.  

In April 1981, the Veteran filed a claim for service connection for ulcerative colitis, claimed as Crohn's Disease of colon.  In a June 1981 rating decision, the RO found there was no causal relationship between the Veteran's ulcerative colitis and the service-connected resection of the small intestine and shrapnel wound of the abdomen with muscle damage.  The Veteran did not appeal this decision.

The Veteran underwent a total proctocolectomy on June 4, 1986, with terminal ileostomy which was described as having removed the large bowel.  On July 2, 1986, he was hospitalized for a pelvic wound infection caused by the surgery.  Thereafter, on July 23, 1986, the RO received a claim for increase specifically regarding the Veteran's intestinal injury.  He requested a 100 percent disability rating based on the proctocolectomy.

In August 1987, the RO denied the Veteran's claim for increase indicating that the Veteran's surgery was for treatment of his nonservice-connected ulcerative colitis which had been previously determined not etiologically related to his service-connected resection of the small intestine.  

In August 1990, the Veteran made another request for increase based on his proctocolectomy.  He also indicated he was unable to work due to his service connected disabilities.  The RO denied the claim in November 1990 reiterating that the surgery was not related to his service-connected disabilities.  The Veteran did not appeal the decision.  The RO did not address the Veteran's claim that he was unable to work due to his disabilities.  

In January 2004, the Veteran sought to reopen his claim for service connection for Crohn's disease and for a TDIU.  Private medical records from Dr. L. indicated continuing symptoms after the proctocolectomy in June 1986.  The doctor indicated it was at least as likely as not that the Veteran's Crohn's disease was related to military service, based on review of the Veteran's medical history and current scientific information that injury or infection can set off Crohn's disease in patients with a predisposition to inflammatory bowel disease.

In May 2004, the Veteran underwent a VA examination.  The examiner reviewed the Veteran's claims file.  The Veteran indicated he served as a New York State police offer as an investigator for 16 years before taking disability retirement in February 1990.  He has not worked at all since that time.  In regard to his currently diagnosed Crohn's disease, the examiner stated that it was "due" to the service-connected shrapnel wound to the abdomen and the resection of the small intestine.  He opined, in part:

It has been known in the literature that the inflammatory bowel disease like Crohn's disease is triggered either by the abdominal injury or infection.  In my opinion, the service connected abdominal injury and the resection of the small intestine has triggered the Crohn's disease.    

The examiner also concluded that the Veteran's service connected disabilities rendered him unemployable.

In June 2004, the RO granted service connection for Crohn's disease/inflammatory bowel disease status post proctocolectomy with ileostomy with history of resection of the small intestine, effective the date of the claim to reopen.  The RO assigned a 40 percent rating for status post proctocolectomy and incorporated the rating with the Veteran's previously assigned rating of resection of the small intestine under DC 7328.  The RO also granted a TDIU.  The RO assigned an effective date of January 27, 2004, because that is when the Veteran met the schedular requirements for a TDIU due to service-connected disabilities. 

In August 2004, the Veteran filed a notice of disagreement with the effective date of the increased evaluation for Crohn's disease/inflammatory bowel disease and individual unemployability among other issues decided in the June 2004 rating decision.  He submitted a statement from Dr. L. indicating that the onset of the Veteran's Crohn's disease "must be considered to be 1965", although the diagnosis was not made until 1981 because of his symptoms following the in-service injury.

In October 2006, the Veteran's representative disagreed with the 40 percent rating and argued that a separate rating under DC 7333 should have been assigned to compensate for the proctocolectomy.  In 2007, the RO referred the claim for entitlement to a 100 percent evaluation for Crohn's disease to the Director of Compensation & Pension.  The Director considered entitlement to a 100 percent evaluation for inflammatory bowel disease including ulcerative colitis and Crohn's disease, status post wound to the abdomen effective 1986.  The Director found entitlement was not warranted as there were no medical opinions in the claims folder until January 2004 reflecting a possible relationship between trauma to the abdomen and the subsequent development of inflammatory bowel disease that was diagnosed over a decade after separation from service.   The Director also determined that the fact that the Veteran had an ileostomy "qualifies him", along with a fecal fistula and the resection of the small intestine to a 100 percent evaluation effective January 27, 2004, pursuant to DC 7333.

In October 2007, the RO reconsidered the claim and determined that Crohn's disease was a worsening of the service-connected abdominal injury with resection of the small intestine and could not be rated separately.  Thus, only a single evaluation could be assigned under the diagnostic code that best allowed evaluation of the overall functional impairment resulting from all digestive conditions.  The 40 percent rating was increased to 100 percent under DC 7333 from January 27, 2004, when a relationship between the Veteran's service and Crohn's disease became apparent in the record.
In a November 2007 Form 9, the Veteran's representative argued that the 100 percent rating under DC 7333 should be granted "retroactive to July 2, 1986", the date the Veteran was hospitalized for a pelvic wound infection following his June 4, 1986, total proctocolectomy and that the August 1987 decision to deny an increased rating for resection of the small intestine was clearly and unmistakably erroneous.

In March 2008, the Board remanded the claims for entitlement to an earlier effective date for the grant of service connection for Crohn's Disease and entitlement to an earlier effective date for grant of a TDIU.  The Board found that in the November 2007 Form 9, the Veteran had alleged CUE in the August 1987 rating decision.  The Board determined that this matter was inextricably intertwined with the claims involving earlier effective dates and was remanded for initial adjudication and to be considered along with the other issues.

In a June 2008 rating decision, the RO determined the August 1987 rating decision was not clearly and unmistakably erroneous because the decision was properly based on the available evidence of record at the time.  The RO noted the June 1981 denial of service connection for ulcerative colitis, claimed as Crohn's Disease and that the Veteran did not properly perfect an appeal.  In August 1987, the RO continued the 20 percent evaluation for resection of the small intestine because the proctocolectomy was due to ulcerative colitis for which the Veteran was not service-connected and the symptoms related to his service-connected injuries did not otherwise support a rating in excess of 20 percent.

III. CUE in the August 1987 RO Rating Decision

Under 38 C.F.R. § 3.105(a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Court of Appeals for Veterans Claims (Court) has consistently stressed the rigorous nature of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, "reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313. "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 95 (1995).

In August 1987, service connection had only been granted for shrapnel wounds and resection of the small intestine.  At that time, the facts before the adjudicators included medical evidence that the Veteran's proctocolectomy was not related to his service-connected abdominal injuries and resection of the small intestine. Therefore, a rating under DC 7333 was not for application.  At the time of the August 1987 decision, a relationship between Crohn's disease and the Veteran's in-service injuries had not yet been identified.  It is true the Veteran filed for an increase based on a surgical procedure that was eventually found to be service-connected; however, CUE must be based on the record that existed in August 1987.  The fact that Crohn's disease was related to the Veteran's service was not a known fact at the time.  Therefore, it cannot be said that the August 1987 decision was "fatally flawed" at the time it was rendered.

IV. Earlier Effective Date for Service Connection and a 100 Percent Rating for Crohn's Disease

The Veteran argues that because Crohn's disease is rated in conjunction with resection of his small intestine and because the small intestine disability was service connected and rated well before January 27, 2004, a retroactive higher evaluation for the collective gastrointestinal disorders is allowable from an earlier date and that the effective date for service connection for Crohn's disease should be retroactive to 1986. 

The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012) and 38 C.F.R. § 3.400 (2013).  
In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance, as here, shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r) .

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  Id.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  Id.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).   

As explained above, on June 24, 1981, the RO denied service connection for ulcerative colitis, claimed as Crohn's disease of colon.  The Veteran did not file a notice of disagreement and the decision became final.  A claim to reopen after the final disallowance was not received until January 27, 2004.  In this case, the earliest possible effective date for service connection for Crohn's Disease is January 27, 2004, the date of the Veteran's claim to reopen.

The question of whether a 100 percent disability rating based on his 1986 total proctocolectomy can be granted prior to January 27, 2004 depends on when entitlement to service-connection for Crohn's disease arose.  It is true that had service connection been in effect for Crohn's disease on June 4, 1986, at the time of the Veteran's proctocolectomy, he would have been entitled to a 100 percent rating at that time.  However, because the August 1987 denial of an increased rating was not clearly and unmistakably erroneous and is now a final decision, the effective date for a 100 percent rating cannot be prior to a grant of service connection for Crohn's disease in 2004.  

The Board acknowledges that it has now been shown that the proctocolectomy, which triggered entitlement to a total rating under DC 7333 was related to Crohn's disease which was subsequently found to be related to the Veteran's service-connected abdominal injuries.   Nonetheless, the disease that led to the need for a proctocolectomy was not service-connected prior to 2004 and had not yet been found related to service.  Compensation for the proctocolectomy and for Crohn's disease could not be awarded prior to a finding that service connection was warranted

Pursuant to VA regulations regarding effective dates of grants for service connection and increased ratings, the Board is prohibited from finding that entitlement to a higher rating was warranted prior to the date of the claim to reopen consideration of whether Crohn's disease, which led to the need for a proctocolectomy, was related to service.  Because the preponderance of the evidence is against the assignment of an earlier effective date, the benefit of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

V.  Earlier Effective Date for a TDIU 

The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a)  is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Significantly, the Board has no power to award a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) in the first instance without referring the claim to VA's Director of Compensation and Pension for such consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Prior to January 27, 2004, service connection was in effect for resection of small intestine rated at 40 percent, shrapnel wound, right thigh, rated at 10 percent and shrapnel wound of abdomen rated at 10 percent.  He had a combined disability rating of 60 percent.  The schedular requirements for entitlement to a TDIU were not met prior to January 27, 2004, when the Veteran became 100 percent disabled due to the grant of service connection for Crohn's disease.

Initially, the Board notes that the Veteran made an original claim for a TDIU in an August 30, 1990 statement.  Thereafter, VA did not fulfil the requirements of 38 C.F.R. § 3.3155(a) by "forward[ing]" to the appellant an "application form" once it had received his informal claim for a TDIU.  Pursuant to Servello v. Derwinski, 3 Vet. App. 196 (1992), because this form was not sent, the one-year period to file a formal claim was never triggered and the August 30, 1990 must be accepted, as a matter of law, as the date of the claim for purposes of determining an effective date under 38 U.S.C. § 5110(b)(2) and 38 C.F.R. §§ 3.1(p), 3.400( o) (2), 3.155(a), and 3.157(b)(1).    

The November 1990 rating decision addressed the Veteran's claim for an increased rating, but it did not mention or discuss his contention that he was totally disabled and unable to work due to his service connected disabilities.  The Board concludes, therefore, that the claim for TDIU was pending since August 30, 1990, and was not adjudicated until June 2004.

Nonetheless, because of the determination that an earlier effective date is not allowable prior to January 27, 2004, for Crohn's disease, the Veteran cannot be awarded TDIU on a schedular basis.  Thus, to succeed on his claim, the Veteran would have to be awarded TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  

The Board acknowledges the evidence of record that the Veteran has not been employed since February 1990 and has received social security disability since 1993.  However, the medical evidence of record indicates the Veteran was unemployable due to disabilities for which service connection was not in effect until 2004. 

It is not shown in the record that the Veteran's unemployability was due to resection of the small intestine or to his shrapnel wounds to the right thigh and abdomen alone.  The crux of the issue is that the cause of the Veteran's unemployability, arguably Crohn's disease and its residuals, was not a service-connected disability prior to 2004.  Therefore, even were the Board to remand the claim for referral to the Director of Compensation & Pension, the Director could not consider the effect of Crohn's disease on the Veteran's employability prior to 2004 because it was not yet service-connected and impairment caused by nonservice-connected disabilities cannot be considered in determining entitlement to a TDIU.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.   

The Board recognizes that this is an unfortunate outcome given the seriousness of a disability that has been found related to the Veteran's honorable combat service in Vietnam; nonetheless, pursuant to VA regulations, the Board concludes that entitlement to effective dates prior to the dates currently assigned is not warranted in this case.  Because the preponderance of the evidence is against the claim, the benefit of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Revision of the August 18, 1987, rating decision denying an increased evaluation for service-connected resection of the small intestine is not warranted because it did not contain clear and unmistakable error.

An effective date prior to January 27, 2004, for the grant of service connection and a 100 percent disability rating for Crohn's disease/inflammatory bowel disease status post proctocolectomy with ileostomy is denied.

An effective date prior to January 27, 2004, for a total disability rating based on individual unemployability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


